FILED
                            NOT FOR PUBLICATION                             APR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50131

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00607-PA

 v.
                                                 MEMORANDUM*
GREGORY BRYAN RUSH, a.k.a.
Gregory B. Rush,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Gregory Bryan Rush appeals the district court’s denial of his request to

modify a condition of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rush contends that the district court abused its discretion by denying the

parties’ joint request to modify his residency restriction, which prohibits him from

residing within 2000 feet of certain places primarily used by children, to allow him

to live in a transitional housing facility provided by the Volunteers of America. As

an initial matter, we reject the government’s contention that the district court

lacked authority to modify Rush’s residency restriction. See United States v.

Gross, 307 F.3d 1043, 1044 (9th Cir. 2002) (a sentencing court may modify a

condition of supervised release after consideration of the applicable 18 U.S.C.

§ 3553(a) sentencing factors). However, we conclude that the district court did not

abuse its discretion by declining to do so. See United States v. Napulou, 593 F.3d
1041, 1044 (9th Cir. 2010). The record shows that the court denied the request

after carefully considering the location of the transitional housing facility, its close

proximity to two elementary schools, the demographics of the surrounding

neighborhood, the number of registered sex offenders living in the area, and

Rush’s prospects of being placed in an alternative transitional housing facility.

Thus, we conclude that the court’s denial of the requested modification involved

no greater deprivation of liberty than reasonably necessary to protect the public

and promote Rush’s rehabilitation. See 18 U.S.C. § 3583(d).

      AFFIRMED.


                                            2                                      15-50131